DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, 10-11 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
In the instant case, claim 1 fails to comply with the written description requirement for the following reasons below:
The recitation of “a coupler between the handle and a hollow tube” in line 5 lacks written description since the coupler 325 including splined surface 326 is not disclosed as being between the hollow tube 302 and the handle 301 as can be appreciated in Fig. 3B, rather the coupler 325 doesn’t extend proximally past hollow tube 302 to be between the hollow tube 302 and the handle 301.
The recitations of “a coupler… configured to connect the hollow tube to the handle at the exit end of the reservoir” in lines 5-6 and “wherein the hollow tube is connected to the exit end of the reservoir through the coupler” in lines 8-9 lack sufficient written description since the coupler 325 is not disclosed in the instant Specification or Figures as being configured to connect the hollow tube to the handle or wherein the connection occurs at the exit end of the reservoir as claimed.
The recitation of “mechanically engage with the splined surface of the coupler to rotate the hollow tube about a longitudinal axis” in lines 11-12 lacks sufficient written description since the mechanical engagement of the splined surface is disclosed as causing rotation of the head element 303 or 403 in [0050] or [0051] of the instant Specification, not causing rotation of the hollow tube as claimed.
Claims 4-8, 10-11 and 21 are rejected as incorporating subject matter from a base claim that fails the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 10-11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “a single assisting element” in line 24 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “assisting element” in line 15 of the claim. For purposes of examination, this will be treated as being the same as the previously recited “assisting element” in line 15 of the claim.
Claim 7 recites the limitation “a plurality of ports” in line 2 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “apically disposed ports” as previously set forth for the single hollow blade in claim 1. For purposes of examination, this will be interpreted as being the same as the previously recited “apically disposed ports” of claim 1.
Claims 4-6, 8, 10-11 and 21 are rejected as being dependent upon an indefinite base claim.
Related Art
In addition to the previously cited prior art, the Examiner wishes to set forth the following prior art references that were found in the updated search for Applicant’s consideration. Racenet et al. (US 2005/0103819) discloses a concentric gear assembly that mechanically couples to a rotation knob and an inner tube extending the length of the outer shaft (that could be characterized as a “coupler”) to rotate a tool assembly disposed at the distal end (see [0121], Figs. 29-31). Hibner et al. (US 2016/0302820) discloses a rotation knob 402 configured to mechanically couple to a splined surface 439 of a drive assembly for rotation of a bevel gear 438 of the drive assembly (see [0168] and [0173], Figs. 14 and 17). Hoey et al. (US 2014/0288543) discloses a valve 270 that can be finger actuated by a trigger 275 to release an ablative agent from a reservoir as well as a vapor feed line connected to an inlet end at a bottom of a handle (see [0089], Fig. 5).
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794